Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on December 08, 2020.  The Examiner acknowledges the following:
3.	 Claims 1 – 20 were filed.
4.	The drawings filed on 12/08/2020 are accepted by the Examiner.
5.	 Current claims 1 – 20 are pending and they are being considered for examination.




Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	An Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during the examination. The broadest reasonable interpretation of a claim drawn to a computer-readable storage device storing instructions or a computer program typically covers forms of non-transitory tangible media and transitory propagating signal as per se in view of the ordinary and customary meaning of computer-readable medium, particularly when the specification uses open ended language (See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter.

Regarding Claim 18:
	Claim 18 pertains to a program product, which are not eligible under 35 U.S.C. 101 as a patentable subject matter. Therefore, claim 18 is rejected under 35 U.S.C 101, since it is related to a non-eligible subject matter.
	Program’s products claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "structure". They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized. In contrast, a claimed program product comprising a non-transitory computer-readable storage medium that stores code executable by a processor is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035. 
	Appropriate correction is expected.

Regarding Claims 19 and 20:
	The rejection of claim 18 is incorporated herein. Since they depend to claim 18 and require all the elements of claim 18 which are not eligible as a subject patentable matter under 35 U.S.C. 101. Therefore, they are rejected under the same rationale as claim 18. See rejection above for more details.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 3, 5 – 9, 11 – 14, 16 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Chee Heong Lai et al., US 2018/0239930 A1, hereinafter Lai” in view of all his camera modes.

Regarding Claim 1:
	Lai teaches an electronic device that operates a camera in a private and non-private mode, wherein the device includes a user interface (UI) with a first and a second UI components. The device includes an electronic processor controls the camera to be operated in a private mode in response to detecting an input selecting the first UI component and a non-private mode in response to detecting an input selecting the second UI component. Additionally, the processor also tags the images captured in private mode as private images and the ones captured under non-private mode as non-private images. As for claims 1 and 6, Lai teaches,
An apparatus (Fig 1, electronic device 100 that can be a handheld device. See [0013]) comprising: a processor (Fig 1, electronic processor 110 that controls the camera. See [0013; 0014; 0020]); a camera (Fig 1, camera 150 can operate in a sensor mode for image capturing. See [0013; 0017; 0018]); and a memory that stores code executable by the processor (Fig 1, memory 120 can execute codes/programs that are executable by processor 110. See [0013; 0015]) to: determine, by use of the processor, whether the camera is set to a camera sense mode (Fig 1, processor 110 8is understood as to be capable of identifying whether the camera is in a sense/capturing mode when it detects the user input selection for a private or non-private mode operation. See [0014; 0016; 0017; 0018]), wherein the camera sense mode is a mode of the camera configured to use the camera as a sensor (Fig 1 shows the user interface UI 130 with two components 132 for the selection of private mode and 134 for non-private mode as for operating the camera and as to apply access rules for each mode. See [0018; 0019; 0020]); and in response to the camera being set to the camera sense mode: analyze images captured by the camera Fig 3, camera set for a sense mode. See [0025]), using a sensing application, to determine information related to the images Fig 3, step 320, it allows for the processor to get information about the image for the sensing mode and if the private mode is selected, it proceeds to step 330 to use the camera as a sensor depending of the user selection of the private image to be captured and selected as that. See [0025; 0026]); and inhibit applications separate from the sensing application from accessing images captured by the camera (Fig 3, when capturing an image under the private image as in step 340 (See [0020; 0024; 0026, the image is labeled as private image and only then it is possible to perform some analysis or to do the encryption of that image (step 350) and therefore, inhibiting/precluding that any parallel operation of the camera device to be performed. See [0026]).
Therefore, it would have been obvious to the one with ordinary skills at the time of the invention, to combine all teaching related to the various modes, which can be accessed by the user when selecting the first or the second user interface component for the benefit of being able to have the camera of the electronic device to have a sense mode as private or non-private image in order to be able to encrypt  the image acquired when private, that allows for the user to categorize and to process images/videos which are considered private or confidential for his/her private use (See Lai [0030]).

Regarding Claim 6:
	The rejection of claim 1 is incorporated herein. Claim 6 pertains to the method steps as to operated the apparatus of claim 1. In order to operate the apparatus as disclosed in claim 1, it would have necessitated to perform the method steps as disclosed on claim 6. Additionally, claim 6 includes the same limitations as disclosed on claim 1. As for method steps to be performed for such operation, Lai discloses it on Fig 3. See [0025; 0026; 0027]). Additionally, see the rejection of claim 1 for more details.

Regarding Claim 18:
	The rejection of claims 1 and 6 is incorporated herein and the rejection of claim 18 under 35 U.S.C. 101 is taken into consideration as well. Claim 18 pertains to a program for causing a program product comprising a computer readable storage medium as to store the program code of the method disclosed on claim 6 as to operate the camera as in the apparatus of claim 1. In order to perform the method steps of claim 6 as to operate the apparatus of claim 1, it would have necessitated for the program to be recorded in the storage medium of claim 18, which would need to be a non-transitory storage medium. On the other hand, claim 18 includes the same limitations as disclosed on claims 1 and 9, which were discussed above. As for the storage medium with the program code, Lai teaches that the program code is stored on memory 120, which is a RAM or ROM memory. See [0014; 0015].

Regarding Claims 2, 3 and 5:
	The rejection of claim 1 is incorporated herein. As for claim 2 camera settings: camera sense mode corresponds to image capture (Fig 3, step 330) after user select private sense mode, wherein image is captured and labeled private, which allows for it to be processed and encrypted in step 350 (See [0025; 0026]). When user selects non-private the second UI is selected and image is captured and labeled non-private (Fig 3, steps 360, 370) and it does not preclude images to be used by the user or someone else in step 380 (See [0026; 0027]). As for video capture mode, Lai teaches that photos and videos can be captured by the camera can be considered as part of the private mode when representing images/information personal or for private and confidential information by the user (See [0030]). As for claim 3 camera mode to an off mode, this is understood as camera being turned off, wherein the camera does not capture any image. Also, this camera not capturing any image, that can also be interpreted that during the encryption process being performed as in step 350 of Fig 3, the camera is not capturing any image. As for claim 5 limitations, the images captured by camera 150 of the electronic device 100, it is understood that during the private capturing mode and during the encryption of such images does not provide the images captured by the camera to a device separate from the apparatus/device unless it is decided later on to transmit the images to another device/server (See [0024]).

Regarding Claims 7, 8, 9, 11 and 12:
	The rejection of claims 1 and 6 is incorporated herein. As for claims 7  and 12 limitations, Lai teaches that the camera sense mode is set when user of the device 100 selects private mode or non-private mode, the processor 110 will apply a software/program as in Fig 3, step  320 the camera mode is set for capturing an image at step  330 as to be labeled as private on step 340 and to be encrypted in step 350 (See [0025; 0026]), wherein the electronic processor 110 will use the program/software code stored on memory 120 to do that step (See [0014; 0015; 0017; 0020; 0034]). As for claim 8 limitations, Lai teaches in Fig 4 button 440, which includes a first button electronic 420 for selecting private sense mode or a second electronic button 442 for non-private sense mode selection (See [0028]). As for claim 9, and as discussed for claim 1, in Fig 3 step 320, the user selects the camera sense mode either as a private camera sense mode or non-private camera sense mode (See [0025; 0026; 0027]). As for claim 11, Lai teaches in Fig 4, electronic button 440 and press it to do the camera sense mode for private, pressing button 442 or for non-private by pressing button 444 (See [0028]). 
Regarding Claims 13, 14 and 17:
	The rejection of claims 1 and 6 is incorporated herein. Claim 13 has a similar to claim 2 but as applied to claim 13 that depends to claim 6. Therefore, claim 13 is rejected under the same rationale as claim 2. Claim 14 has a similar scope as claim 3 but as applied to claim 13, which depends to claim 6. Therefore, claim 14 is rejected under the same rationale as claim 3.  Claim 17 has a similar scope as claim 5 but as applied to claim 16, which depends to claim 6. Therefore, claim 17 is rejected under a similar rationale as claim 5. Please, see the rejection of the aforementioned claims 2, 3 and 5 for more details. 

Regarding Claim 16:
	The rejection of claims 1 and 6 is incorporated herein. As for the first device which includes a camera. Lai teaches in Fig 1 device 100, which includes camera 150 and wherein processor 110 inside device 100 applies the camera sensing mode. See [0013; 0014; 0017].
Regarding Claim 20:
	The rejection of claims 1, 2, 6, 13 and 18 is incorporated herein. Claim 20 has a similar scope as claim 2 and 13 but as applied to claim 18 instead. Therefore, claim 20 is rejected under a similar rationale as claims 2 and 13. Please, see the rejections of claims 2 and 13 for more details.


Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over “Chee Heong Lai et al., US 2018/0239930 A1, hereinafter Lai” in view of “ Kazao Shiota et al., US 2006/0055825 A1, hereinafter Shiota”.
Regarding Claim 4:
The rejection of claim 1 is incorporated herein. Lai teaches all limitation of claim 1; however, it is silent about the information related to images as disclosed on claim 4, which in the same field of endeavor is taught by Shiota. Shiota teaches an image transmitting system and method as to capture images of some people in order to produce an electronic album. As for claim 4 limitations, Shiota teaches “wherein the information related to the images comprises information indicating a number of people in an image (Shiota Fig 3 shows an image identifier in the first column and the corresponding image data on the second column for the images included in a second electronic album stored on the second storing module 210, wherein the image identifier is a value to be unique to each image when image is stored. See [0036]), information indicating an identity of a person in an image (Shiota Fig 5 shows the image of the face of the person being identified on the second column and the person identifier on the first column, wherein the person identifier may be a value which is set to be unique for each face image when the face image is stored in the face database 230, which may store the face characteristics recognized for that person’s face. See [0038]), information indicating an unidentified person in an image, information indicating a presence of a person in an image, or some combination thereof” (Shiota Fig 6 shows an image identifier on the first column, the image of several people on the second column and a person identifier on the third column, determining where the object in the image is a person or not and when it is a person, it extracts the face information of that particular person. Therefore, it can determine if the person is identified or not. See [0039]). Additionally, Shiota Fig 7 shows an example of intimacy evaluation as to determine if the people in the image are related to one another and determine how closely related they are. See [0040]).
Therefore, it would have been obvious to the one with ordinary skills to modify Lai by adding the function of face recognition for the faces present in an image, that would help the electronic device user to classify those images as private as only to circulate or to be shown to the people he/she decides to show or put those images as non-private as to be circulated anywhere else such like the ones circulating in the internet. (See Lai [0030]).

Regarding Claim 15:
	The rejection of claims 1, 4 and 6 is incorporated herein. Claim 15 has a similar scope as claim 4 but as applied to claim 6 instead. Therefore, claim 15 is rejected under the same rationale as claim 4. See claim 4 rejection for more detail.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Chee Heong Lai et al., US 2018/0239930 A1, hereinafter Lai” in view of “Tomohiro Ota, US 2019/0011805 A1, hereinafter Ota”.

Regarding Claim 10:
	The rejection of claims 1 and 6 is incorporated herein. As for claim 10 limitations, Lai teaches all the limitations of claim 1 but it is silent about moving a mechanical switch as to set a camera sense mode, which in the same field of endeavor is taught by Ota. Ota teaches in Fig 3A an electronic apparatus and its control method. It includes a mode changing switch 160, which is an operating unit for changing a shooting mode of the camera 100 by operating the several modes and a manual mode (See [0042; 0069]). It also includes a mechanical shutter 101 to open and close the shutter (See [0058]).
	Therefore, it would have been obvious to the one wit ordinary skill to modify Lai electronic device to include a mode switch as taught by Ota for allowing the user an additional feature, when he/she wants to operate the electronic device manually.
Regarding Claim 19:
	The rejection of claims 1, 6 and 18 is incorporated herein. The rejection of claim 18 under 35 U.S.C. 101 is also being considered. As for claim 19, Lai teaches the aforementioned claims but it is silent about the user manually setting the camera sense mode by the user via hardware, software or a combination of them, which in the same field of endeavor is taught by Ota. Ota teaches an electronic device as shown in Fig 3A, which includes a mode change switch which allows the user to change the camera sense mode via a mode change switch 160. See [0069].
	Therefore, it would have been obvious to one with ordinary skills to modify Lai electronic device to include a mode change switch as taught by Ota to allow the user and additional feature that would help him/her to be able to operate the electronic device manually as well, when selecting a particular mode to be operated.
Conclusion
8. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
1. H. Nashizawa, US 2019/0132528 A1 – it teaches an image processing method includes correcting a magnification in a plurality of images captured at a plurality of different focus positions, aligning the plurality of images having the corrected magnification, correcting a color blur in the plurality of aligned images, and combining the plurality of images having the corrected color blur. It includes a mechanical shutter that can be operated by the user.

Contact
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697